


Exhibit 10.1

 

EXECUTION VERSION

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of January 7, 2015 and is
entered into by and between Egalet Corporation, a Delaware corporation
(“Parent”) and each of its Subsidiaries that has delivered a Joinder Agreement
(as defined herein) (each a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors” and together with Parent, collectively, “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (collectively, referred to as “Lender”) and HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation, in its capacity as
administrative agent for itself and the Lender (in such capacity, the “Agent”).

 

RECITALS

 

A.                                    Borrower has requested Lender to make
available to Borrower a loan in an aggregate principal amount of up to Fifteen
Million Dollars ($15,000,000) (the “Term Loan”);

 

B.                                    Lender is willing to make the Term Loan on
the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                               Unless otherwise defined herein, the following
capitalized terms shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Parent and/or a Subsidiary Guarantor and a third party Bank or other
institution (including a Securities Intermediary) in which Borrower maintains a
Deposit Account or an account holding Investment Property and which grants Agent
a perfected first priority security interest in the subject account or accounts.

 

“Account Pledge Agreement” means the Pledge of Bank Accounts and any other
agreement entered into by and among Agent, Egalet Limited and a third party Bank
or other institution (including a Securities Intermediary) in which Egalet
Limited maintains a Deposit Account or an account holding Investment Property
and which grants Agent a perfected first priority security interest in the
subject account or accounts maintained in Denmark.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I.

 

“ACH Failure” means the failure of the Automated Clearing House (ACH) system to
effect a transfer of the funds in connection with the institution and execution
of the ACH Authorization.

 

1

--------------------------------------------------------------------------------


 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Parent, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Parent or any Subsidiary or any Person of which the
Parent and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting or equity interests.  Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Parent.

 

“Agent” has the meaning given to it in the preamble to this Agreement.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means January 1, 2016.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, including the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Blocked Person” means (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (ii) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (iii) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (i) or (ii).

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings,

 

2

--------------------------------------------------------------------------------


 

technical data or technology that have been sold, licensed or distributed by
Borrower since its incorporation.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of New York, Copenhagen, Denmark, the
Commonwealth of Pennsylvania or London, England are closed for business.

 

“Cash” means all cash and liquid funds.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automatic clearinghouse fund transfer services, return items and interstate
depository network services, and cash management services for collections,
operating, payroll and trust accounts, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services) and (c) any other demand deposit or operating account
relationships or other cash management services.

 

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Parent or
any Subsidiary, sale or exchange of outstanding shares (or similar transaction
or series of related transactions) of Parent or any Subsidiary in which the
holders of Parent or Subsidiary’s outstanding shares immediately before
consummation of such transaction or series of related transactions do not,
immediately after consummation of such transaction or series of related
transactions, retain shares representing more than fifty percent (50%) of the
voting power of the surviving entity of such transaction or series of related
transactions (or the parent of such surviving entity if such surviving entity is
wholly owned by such parent), in each case without regard to whether Parent or
Subsidiary is the surviving entity; provided that none of the following shall
constitute a Change in Control:  (i) any consolidation or merger effected
exclusively to change the domicile of Parent or any Subsidiary or (ii) the sale
and issuance by Parent of its equity securities to investors in a bona fide
equity financing.

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the property described in Section 3.

 

“Common Stock” means the Common Stock, $0.001 par value per share, of the
Parent.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease,

 

3

--------------------------------------------------------------------------------


 

dividend, letter of credit or other obligation of another, including any such
obligation directly or indirectly guaranteed, endorsed, co-made or discounted or
sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable; (ii) any obligations with respect to
undrawn letters of credit, corporate credit cards or merchant services issued
for the account of that Person; and (iii) all obligations arising under any
interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

 

“Control” means the possession, directly or indirectly, of the power to elect a
majority of the board of directors or senior management of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means any of the Subsidiaries of the Parent and any of their
or the Parent’s respective Controlled Affiliates.

 

“Controlled Foreign Corporation” shall mean (1) a “controlled foreign
corporation” as defined in the Code; and (2) a direct or indirect Subsidiary of
a Person described in clause (1), above.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, the United
Kingdom, Denmark or of any other country.

 

“Danish Security Documents” means the Account Pledge Agreement between Egalet
Limited and Agent pursuant to which Egalet Limited has granted to Agent a
perfected first priority security interest in Egalet Limited’s assets specified
therein and such other documents as may be requested by Agent to evidence under
the laws of Denmark the grant by Egalet Limited, and to effect perfection with
respect to Egalet Limited’s assets.

 

“Deemed Dividend Release Condition” means that (a) the Parent has provided a
certificate which states that in the reasonable determination of the Board of
Directors of Parent that Parent anticipates (based on information available to
it, including projections or estimates of financial information for current or
future periods) an adverse tax consequence to Parent and its Subsidiaries, with
effect in the then-current fiscal year of Parent and its Subsidiaries, as a
result or

 

4

--------------------------------------------------------------------------------


 

in connection with (1) the pledge of the equity of any Controlled Foreign
Corporation, (2) the grant by any Controlled Foreign Corporation of any
Collateral pursuant hereto or any other Security Document, or (3) the other
obligations of such Controlled Foreign Corporation as a Subsidiary Guarantor and
(b) no Event of Default shall have occurred and is continuing.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit wherever located.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Egalet Limited” means Egalet Limited, a limited company organized under the
laws of England and Wales.

 

“End of Term Charge” means a charge equal to three and eighty-five one
hundredths of one percent (3.85%) of the aggregate original principal amount of
all Term Loan Advances extended by Agent.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a recipient or required to be withheld or deducted from a payment to a
recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 11.20, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such recipient’s failure to comply
with Section 11.20(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Facility Charge” means One percent (1.00%) of the Maximum Term Loan Amount.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any

 

5

--------------------------------------------------------------------------------


 

intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Guaranty” means a Guaranty in a form reasonably acceptable to Agent.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business not past
due by more than sixty (60) days), including reimbursement and other obligations
with respect to surety bonds and letters of credit, (b) all obligations
evidenced by notes, bonds, debentures or similar instruments, (c) all capital
lease obligations as defined by GAAP on the date hereof, and (d) all Contingent
Obligations.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including any analogous events under the laws of any jurisdiction, assignments
for the benefit of creditors, compositions, extensions generally with its
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; service marks, designs,
business names, data base rights, design rights, domain names, moral rights,
inventions, confidential information, know how and other intellectual property
rights and interests whether registered or unregistered; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person.

 

“Investment Property” means any and all investment property (as that term is
defined in the UCC).

 

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.

 

6

--------------------------------------------------------------------------------


 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Licensed Product” has the meaning given to it under the heading “Permitted
Transfers” of this Section 1.1.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Account Pledge Agreements,
the Joinder Agreements, the Danish Security Documents, all UCC Financing
Statements, the Warrant, each Guaranty, the Security Documents, and any other
documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower
taken as a whole; or (ii) the ability of Borrower to perform the Secured
Obligations in accordance with the terms of the Loan Documents, or the ability
of Agent or Lender to enforce any of its rights or remedies with respect to the
Secured Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral
or the priority of such Liens, other than, with respect to clauses (ii) and
(iii) above, as a result of an action or a failure to take an action on the part
of Agent which is within Agent’s reasonable control.

 

“Maximum Term Loan Amount” means Fifteen Million Dollars and No/100 Dollars
($15,000,000).

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

 

“Note(s)” means a Term Note.

 

“OFAC” means Office of Foreign Assets Control, United States Department of the
Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become

 

7

--------------------------------------------------------------------------------


 

a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States, the United Kingdom, Denmark or any other country.

 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of up to $500,000 outstanding at any time secured by a
Lien described in clause (vii) of the definition of Permitted Liens, provided
such Indebtedness does not exceed the lesser of the cost or fair market value of
the Equipment financed with such Indebtedness (determined as of the date on
which such Equipment is financed); (iv) Indebtedness incurred to finance the
payment of insurance premiums in the ordinary course of business in an amount
not to exceed $500,000; (v) Indebtedness to trade creditors incurred in the
ordinary course of business, including Indebtedness incurred in the ordinary
course of business with corporate credit cards; (vi) Indebtedness that also
constitutes a Permitted Investment; (vii) Indebtedness incurred in connection
with clauses (iv), (v), (vi) and (vii) of the definition of Permitted
Transfers;  (viii) Subordinated Indebtedness; (ix) reimbursement obligations in
connection with letters of credit that are secured by cash or cash equivalents
and issued on behalf of the Borrower or a Subsidiary thereof in an amount not to
exceed $200,000 at any time outstanding, (x) unsecured Indebtedness incurred in
the ordinary course of business of the Borrower with banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances and other Cash Management Services; (xi) unsecured
Indebtedness in respect of netting services, overdraft protection, credit card
programs, automatic clearinghouse arrangements and similar arrangements in each
case in connection with deposit accounts; (xii) other Indebtedness in an amount
not to exceed $500,000 at any time outstanding, and (xiii) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose materially
more burdensome terms upon Borrower or its Subsidiary, as the case may be.

 

“Permitted Intellectual Property Liens” means those Liens set forth in clauses
(ii), (iii), (ix) and (xvi) of the definition of Permitted Liens.

 

8

--------------------------------------------------------------------------------


 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B, including all ongoing, continuing and future
obligations relating thereto which exist on the Closing Date (including by
virtue of contingent milestones which may occur after the Closing Date) with
respect thereto; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements in
accordance with their terms in an aggregate amount not to exceed $250,000 in any
fiscal year, provided that no Event of Default has occurred, is continuing or
would exist after giving effect to the repurchases; (iv) Investments accepted in
connection with Permitted Transfers; (v) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
Borrower’s business; (vi) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business, provided that this
subparagraph (vi) shall not apply to Investments of Borrower in any Subsidiary;
(vii) Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
Board of Directors; (viii) Investments consisting of travel advances in the
ordinary course of business; (ix) Investments in newly-formed Domestic
Subsidiaries, provided that each such Domestic Subsidiary enters into a Joinder
Agreement promptly after its formation by Borrower and execute such other
documents as shall be reasonably requested by Agent; (x) Investments in Foreign
Subsidiaries, provided that each such Foreign Subsidiary has entered into a
Joinder Agreement as required by this Agreement and has executed such other
documents as shall be reasonably requested by Agent under Section 3.2 hereof;
provided however, that after the occurrence of the Deemed Dividend Release
Condition Borrower may, consistent with past practices and in the ordinary
course of business, make Investments in any Foreign Subsidiaries in an amount
not to exceed $6,000,000 in the aggregate during any fiscal year (exclusive of
amounts paid or payable by Parent or any Domestic Subsidiary to a third-party on
behalf of any Foreign Subsidiary); (xi) joint ventures or strategic alliances in
the ordinary course of Borrower’s business including non-exclusive licensing of
technology, the development of technology or the providing of technical support,
provided that any cash Investments by Borrower in any joint venture or strategic
alliance do not exceed $500,000 in the aggregate in any fiscal year;  and
(xii) additional Investments that do not exceed $500,000 in the aggregate;
provided however, that Parent shall not make any investment in a Foreign
Subsidiary under this clause (xii) after the Deemed Dividend Release Condition.

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate

 

9

--------------------------------------------------------------------------------


 

reserves therefor in accordance with GAAP; (iv) Liens securing claims or demands
of materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
delinquent; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business: 
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause
(iii) of the definition of Permitted Indebtedness with respect to such Equipment
with a fair market value (determined as of the date on which such Equipment is
financed) not in excess of $500,000 outstanding at any time;  (viii) Liens
incurred in connection with Subordinated Indebtedness; (ix) Liens incurred in
connection with Permitted Transfers; (x) leasehold interests in leases or
subleases and licenses granted in the ordinary course of business and not
interfering in any material respect with the business of the licensor;
(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties that are promptly paid on or before the
date they become due; (xii) Liens in favor of insurers (or other Persons
financing the payment of insurance premiums) securing Indebtedness permitted in
clause (iv) of the definition of Permitted Indebtedness financing the premiums
payable in respect of insurance policies issued by such insurers; (xiii) Liens
on insurance proceeds securing the payment of financed insurance premiums that
are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xiv) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xv) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xvi) Liens on cash
or cash equivalents securing obligations permitted under clause (viii) of the
definition of Permitted Indebtedness; (xvi) exclusive licenses and similar
arrangements for the use of Intellectual Property disclosed on Schedule 1C and
non-exclusive licenses and similar arrangements for the use of Intellectual
Property in the ordinary course of business and licenses that could not result
in a legal transfer of title of the licensed property but that may be exclusive
in respects other than territory and that may be exclusive as to territory only
as to discreet geographical areas outside of the United States in the ordinary
course of business; and (xvii) Liens incurred in connection with the extension,
renewal or refinancing of the Indebtedness secured by Liens of the type
described in clauses (i) through (xii) above; provided, that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness being extended,
renewed or refinanced (as may have been reduced by any payment thereon) does not
increase.

 

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) non-exclusive out-licenses and similar arrangements for the use
of Intellectual

 

10

--------------------------------------------------------------------------------

 

Property in the ordinary course of business and licenses that could not result
in a legal transfer of title of the licensed property but that may be exclusive
in respects other than territory and that may be exclusive as to territory only
as to discrete geographical areas outside of the United States in the ordinary
course of business, (iii) dispositions of worn-out, obsolete or surplus
Equipment at fair market value in the ordinary course of business, (iv) the
transfer of cash to Acura Pharmaceuticals relating to a license of IR Oxycodone
(formerly Oxecta) (the “Licensed Product”) in an amount not to exceed
(A) $5,000,000 initially, plus (B) $2,500,000 upon the first commercial sale
plus (C) tiered royalties on net sales, plus (D) $12,500,000 within thirty days
after the end of the first calendar year in which worldwide net sales of the
Licensed Product reach a specified level during such calendar year, each as
further described in materials provided to Agent, (v) a transfer of cash
relating to an acquisition of an intranasal formulation of a non-opioid in an
amount not to exceed (A) $7,000,000 initially, (B) an additional amount for
inventory consisting of such non-opioid, equipment, glassware, other components
and finished product not to exceed $1,500,000, and (C) an inventory price
adjustment; (vi) sales, transfers and other dispositions made by Parent in
connection with or otherwise required by the Collaboration and License Agreement
dated November 26, 2013, by and among Egalet Limited, Shionogi Limited and
Parent, (vii) sales, transfers and other dispositions of Permitted Investments
in joint ventures or strategic alliances to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture or
strategic alliance parties set forth in joint venture or strategic alliance
arrangements and (viii) dispositions expressly permitted under Section 7.6, 7.7,
7.8 or 7.9, (ix) dispositions arising from the abandonment of fixtures and other
similar tenant improvements in connection with office relocations in the
ordinary course of business; (x) transfers of assets among Parent and any other
Subsidiary comprising the Borrower, provided however that after the occurrence
of the Deemed Dividend Condition, Borrower shall not make any transfers of
assets to any Foreign Subsidiary except as permitted under clause (x) of the
definition of Permitted Investments, and (xi) other transfers of assets having a
fair market value of not more than $500,000 in the aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

 

“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loans then outstanding.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.  Notwithstanding the foregoing, the “Secured Obligations” shall not
include any of Borrower’s obligations, liabilities or duties under the Warrant.

 

“Security Documents” means each security agreement, all other mortgages, deeds
of trust, security agreements, pledge agreements, assignments, control
agreements, financing

 

11

--------------------------------------------------------------------------------


 

statements and other documents as shall from time to time secure or relate to
the Secured Obligations or any other obligation arising under any Loan Document
or any part thereof, in each case, executed by Parent, any Subsidiary Guarantor
or any Subsidiary.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.

 

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 9.40% plus the prime rate as reported in The Wall
Street Journal minus 3.25%, and (ii) 9.40%.

 

“Term Loan Maturity Date” means July 1, 2018.

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof, the United Kingdom,
Denmark or any other country or any political subdivision thereof.

 

12

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of New York, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Warrant” means the Warrant Agreement dated as of even date hereof by and
between Agent and Borrower, as may be amended, restated or modified from time to
time.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

SECTION 2.  THE LOAN

 

2.1                               Intentionally omitted.

 

2.2                               Term Loan.

 

(a)                                 Advances.  Subject to the terms and
conditions of this Agreement, Lender will severally (and not jointly) make in an
amount not to exceed its respective Term Commitment, and Borrower agrees to
draw, a Term Loan Advance of $15,000,000 on January 8, 2105.

 

(b)                                 Advance Request.  To obtain a Term Loan
Advance, Borrower shall complete, sign and deliver an Advance Request (at least
five (5) Business Days before

 

13

--------------------------------------------------------------------------------


 

the Advance Date) to Agent.  Lender shall fund the Term Loan Advance in the
manner requested by the Advance Request provided that each of the conditions
precedent to such Term Loan Advance is satisfied as of the requested Advance
Date.

 

(c)                                  Interest.  The principal balance of each
Term Loan Advance shall bear interest thereon from such Advance Date at the Term
Loan Interest Rate based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed.  The Term Loan
Interest Rate will float and change on the day the Prime Rate changes from time
to time.

 

(d)                                 Payment.  Borrower will pay interest in
arrears on each Term Loan Advance on the first Business Day of each month,
beginning the month after the Advance Date.  Borrower shall repay the aggregate
Term Loan principal balance that is outstanding on the day immediately preceding
the Amortization Date, in equal monthly installments of principal and interest
(mortgage style) beginning on the Amortization Date and continuing on the first
Business Day of each month thereafter until the Secured Obligations are repaid. 
The entire Term Loan principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on Term Loan Maturity Date. Borrower shall
make all payments under this Agreement without setoff, recoupment or deduction
and regardless of any counterclaim or defense. Lender will initiate debit
entries to the Borrower’s account as authorized on the ACH Authorization on each
payment date of all periodic obligations payable to Lender under each Term
Advance.

 

(e)                                  The parties agree and acknowledge that
(i) the Term Loan and the Warrant comprise an “investment unit” within the
meaning of Treasury Regulations Section 1.1273-2(h), and (ii) the Borrower and
Lender shall cooperate to determine the fair market value of the Warrants, and
the issue price of and the amount (if any) of original issue discount of the
Term Loan.

 

2.3                               Maximum Interest.  Notwithstanding any
provision in this Agreement or any other Loan Document, it is the parties’
intent not to contract for, charge or receive interest at a rate that is greater
than the maximum rate permissible by law that a court of competent jurisdiction
shall deem applicable hereto (which under the laws of the State of New York
shall be deemed to be the laws relating to permissible rates of interest on
commercial loans) (the “Maximum Rate”).  If a court of competent jurisdiction
shall finally determine that Borrower has actually paid to Lender an amount of
interest in excess of the amount that would have been payable if all of the
Secured Obligations had at all times borne interest at the Maximum Rate, then
such excess interest actually paid by Borrower shall be applied as follows
without any Prepayment Charges:  first, to the payment of the Secured
Obligations consisting of the outstanding principal amount of the Term Loan
Advance; second, after all principal is repaid, to the payment of Lender’s
accrued interest, costs, expenses, professional fees and any other Secured
Obligations; and third, after all Secured Obligations are repaid, the excess (if
any) shall be refunded to Borrower.

 

2.4                               Default Interest.  In the event any payment is
not paid on the scheduled payment date (other than as a result of Lender failing
to timely make any ACH transfer

 

14

--------------------------------------------------------------------------------


 

which is not the result of any action or inaction of the Borrower and so long as
the Borrower makes such payment within three (3) Business Days after it has
received written notice of such ACH Failure), an amount equal to four percent
(4%) of the past due amount shall be payable on demand. In addition, upon the
occurrence and during the continuation of an Event of Default hereunder, all
Secured Obligations, including principal, interest, compounded interest and
professional fees shall bear interest at a rate per annum equal to the rate set
forth in Section 2.2(c) plus four percent (4%) per annum.  In the event any
interest is not paid when due hereunder, delinquent interest shall be added to
principal and shall bear interest on interest, compounded at the rate set forth
in Section 2.2(c) or this Section 2.4, as applicable.

 

2.5                               Prepayment.  At its option upon at least seven
(7) Business Days prior notice to Agent, Borrower may prepay all, or any
portion, of the outstanding Advances by paying the entire principal balance or a
portion thereof, all accrued and unpaid interest on the portion prepaid, all
unpaid Agent’s and Lender’s fees and expenses accrued to the date of the
repayment (including the End of Term Charge), together with a prepayment charge
on the portion prepaid equal to the following percentage of the Advance amount
being prepaid: if such Advance amounts are prepaid in any of the first twelve
(12) months following the Closing Date, 3.0%; after twelve (12) months but prior
to twenty four (24) months, 2.0%; and thereafter, 1.0% (each, a “Prepayment
Charge”).  Borrower agrees that the Prepayment Charge is a reasonable
calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances.  Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and all unpaid Agent’s and
Lender’s fees and expenses accrued to the date of the repayment (including the
End of Term Charge) together with the applicable Prepayment Charge upon the
occurrence of a Change in Control.

 

2.6                               End of Term Charge.  On the earliest to occur
of (i) the Term Loan Maturity Date, (ii) the date that Borrower prepays all of
the outstanding Secured Obligations, or (iii) the date that the Secured
Obligations become due and payable, Borrower shall pay Lender the End of Term
Charge.  Notwithstanding the required payment date of such charge, it shall be
deemed earned by Lender as of the Closing Date.

 

2.7                               Notes.  If so requested by Lender by written
notice to Borrower, then Borrower shall execute and deliver to Lender (and/or,
if applicable and if so specified in such notice, to any Person who is an
assignee of Lender pursuant to Section 11.13) (promptly after the Borrower’s
receipt of such notice) a Note or Notes to evidence Lender’s Loans.

 

2.8                               Pro Rata Treatment.  Each payment (including
prepayment) on account of any fee and any reduction of the Term Loans shall be
made pro rata according to the Term Commitments of the relevant Lender.

 

SECTION 3.  SECURITY INTEREST

 

3.1                               As security for the prompt, complete and
indefeasible payment when due (whether on the payment dates or otherwise) of all
the Secured Obligations, Borrower grants

 

15

--------------------------------------------------------------------------------


 

to Agent a security interest in all of Borrower’s right, title, and interest in
and to the following personal property whether now owned or hereafter acquired
(collectively, the “UCC Collateral”):  (a) Receivables; (b) Equipment;
(c) Fixtures; (d) General Intangibles; (e) Inventory; (f) Investment Property;
(g) Deposit Accounts; (h) Cash; (i) Goods; and all other tangible and intangible
personal property of Borrower whether now or hereafter owned or existing,
leased, consigned by or to, or acquired by, Borrower and wherever located, and
any of Borrower’s property in the possession or under the control of Agent; and,
to the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing; provided, however, that the Collateral shall
not include (i) any Intellectual Property, (ii) the Investigational New Drug
Application (including any amendments thereto and foreign equivalents thereof)
for the Licensed Product, (iii) New Drug Application N202080 (including any
amendments or supplements thereto), (iv) all approvals (including pricing and
reimbursement approval and schedule classifications), product and establishment
licenses, registrations and authorizations of any regulatory or other
governmental authority granted or issued with respect to the Licensed Product,
(v) any filings made with any regulatory or governmental authority with respect
to any of (ii), (iii) and/or (iv), and (vi) data, reports, records and
documentation relating to the Licensed Product,  trademarks, trade names, and/or
logos under which only the Licensed Product has been or is being marketed or
sold (excluding, for avoidance of doubt, Borrower’s house marks), any clinical
trial agreements (and all data, including clinical data, materials and
information) solely related to the Licensed Product, and all sublicense
agreements with respect to the Licensed Product; but provided further that the
Collateral shall include all Accounts and General Intangibles that consist
solely of rights to payment and proceeds from the sale, licensing or disposition
of all or any part, or rights in, the Intellectual Property and the other assets
set forth in clauses (ii) through (vi) of the preceding proviso.

 

3.2                               Subject to the Deemed Dividend Release
Condition, Section 3.3 and the limitations set forth in Section 3.1, Parent
shall, as security for the Secured Obligations, cause each Subsidiary to deliver
a Joinder Agreement (or Guaranty) and grant to Agent a security interest in all
of such Subsidiary’s assets pursuant to such Security Documents as Agent may
require (such assets pledged pursuant to such Security Documents being the
“Pledged Collateral” and together with the UCC Collateral, collectively, the
“Collateral”).

 

3.3                               Egalet Limited shall, as security for the
Secured Obligations, grant to Agent a security interest in Egalet Limited’s
(a) Deposit Accounts and accounts holding Investment Property pursuant to the
terms of Account Pledge Agreements and (b) subject to the limitation set forth
in Section 3.1, other assets owned as of the Closing Date pursuant to the terms
of the Danish Security Documents, but only to the extent that a fixed charge can
be created over such Deposit Accounts and assets in clause (b) of this
Section 3.3.

 

3.4                               Notwithstanding the broad grant of the
security interest set forth in this Section 3 and the other Security Documents,
upon the occurrence of the Deemed Dividend Release Condition, (a) the liens and
security interests granted by any Controlled Foreign Corporation hereunder or
under any of the Security Documents, shall be automatically terminated, (b) any
Joinder Agreement (or Guaranty) executed by such Controlled Foreign

 

16

--------------------------------------------------------------------------------


 

Corporation shall be automatically terminated and the Controlled Foreign
Corporation executing such Joinder Agreement (or Guaranty) shall be released
from its obligations thereunder, and (c) the security interest granted by the
Borrower in any of Borrower’s right, title or interest in any of the outstanding
voting capital stock or other ownership interests of any Controlled Foreign
Corporation shall be automatically reduced to a grant in an amount nof 65% of
the voting power of all classes of capital stock or other ownership interests of
such Controlled Foreign Corporation entitled to vote. In furtherance of clauses
(a), (b), and (c) above, Agent shall, at Parent’s sole cost and expense,
forthwith release all of its liens and security interests in the assets of any
Borrower and Controlled Foreign Corporation granted hereunder and shall execute
and deliver all UCC termination statements and/or other documents (including
amendments to any Security Documents) reasonably requested by the Borrower
evidencing such termination.

 

3.5                               Borrower shall file on or before the due date
therefor all personal property tax returns in respect of the Collateral. 
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, taxes for which Borrower maintains adequate reserves
therefor in accordance with GAAP. Without duplication of Section 7.10 below,
Borrower agrees to pay, and to save Agent and Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
registration, stamp, excise, sales or other similar taxes that may be payable or
determined to be payable with respect to any of the Collateral.

 

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

 

4.1                               Initial Advance.  On or prior to the Closing
Date, Borrower shall have delivered to Agent the following:

 

(a)                                 executed originals of the Loan Documents,
Account Control Agreements, a legal opinion of Borrower’s United States counsel,
and all other documents and instruments reasonably required by Agent to
effectuate the transactions contemplated hereby or to create and perfect the
Liens of Agent with respect to all Collateral, in all cases in form and
substance reasonably acceptable to Agent;

 

(b)                                 certified copy of resolutions of Parent’s
and each Subsidiary Guarantor’s board of directors evidencing approval of the
Loan and other transactions evidenced by the Loan Documents;

 

(c)                                  certified copies of the constitutional
document and the bylaws (or applicable local equivalent), as amended through the
Closing Date, of Parent and each Subsidiary Guarantor;

 

(d)                                 a certificate of good standing (or
insolvency search) for Parent and each Subsidiary Guarantor from its respective
jurisdiction of organization and similar

 

17

--------------------------------------------------------------------------------


 

certificates from all other jurisdictions in which it does business and where
the failure to be qualified would have a Material Adverse Effect; and

 

(e)                                  payment of the Facility Charge and
reimbursement of Agent’s and Lender’s current legal expenses reimbursable
pursuant to this Agreement, which amounts may be deducted from the initial
Advance.

 

4.2                               All Advances.  On each Advance Date:

 

(a)                                 Agent shall have received an Advance Request
for the Advance as required by Section 2.2(b), duly executed by Parent’s Chief
Executive Officer or Chief Financial Officer.

 

(b)                                 The representations and warranties set forth
in this Agreement, in the Warrant and each in other Loan Document shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

 

(c)                                  Borrower shall be in material compliance
with all the terms and provisions set forth herein and in each other Loan
Document on its part to be observed or performed, and at the time of and
immediately after such Advance no Event of Default shall have occurred and is
continuing.

 

(d)                                 Each Advance Request shall be deemed to
constitute a representation and warranty by Borrower on the relevant Advance
Date as to the matters specified in paragraphs (b) and (c) of this Section 4.2
and as to the matters set forth in the Advance Request.

 

4.3                               No Default.  As of the Closing Date and each
Advance Date, no event that has had or could reasonably be expected to have a
Material Adverse Effect has occurred and is continuing.

 

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

5.1                               Corporate Status.  Parent is a corporation
duly organized, legally existing and in good standing under the laws of the
State of Delaware, and is duly qualified as a foreign corporation in all
jurisdictions in which the nature of its business or location of its properties
require such qualifications and where the failure to be qualified could
reasonably be expected to have a Material Adverse Effect.  Parent’s present
name, former names (if any), locations, place of formation, tax identification
number, organizational identification number and other information are correctly
set forth in Exhibit C, as may be updated by Borrower in a written notice
(including any Compliance Certificate) provided to Agent after the Closing Date.
Each Subsidiary Guarantor is a corporation or other entity duly

 

18

--------------------------------------------------------------------------------


 

organized, legally existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and, where applicable, is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.2                               Collateral.  Borrower owns the Collateral and
the Intellectual Property free of all Liens, except for Permitted Liens. 
Borrower has the power and authority to grant to Agent a Lien in the Collateral
as security for the Secured Obligations.  The shares of any Subsidiary which are
part of the Collateral are fully paid and not subject to any option to purchase
or similar rights.  The constitutional documents of Subsidiaries whose shares
are subject to the Security Documents do not and could not restrict or inhibit
any transfer of those shares on creation or enforcement of the Security
Documents.

 

5.3                               Consents.  Borrower’s execution, delivery and
performance of this Agreement and all other Loan Documents, (i) have been duly
authorized by all necessary corporate action of Borrower, (ii) will not result
in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate or
Articles of Incorporation (as applicable), bylaws, or any, law, regulation,
order, injunction, judgment, decree or writ to which Borrower is subject and
(iv) except as described on Schedule 5.3, do not violate any contract or
agreement or require the consent or approval of any other Person which has not
already been obtained.  The individual or individuals executing the Loan
Documents are duly authorized to do so.

 

5.4                               Material Adverse Effect.  No event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

 

5.5                               Actions Before Governmental Authorities. 
There are no actions, suits or proceedings at law or in equity or by or before
any governmental authority now pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or its property, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.6                               Laws.  Borrower is not in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any governmental authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect.  Borrower
is not in default in any manner under any provision of any agreement or
instrument evidencing Indebtedness, or any other material agreement to which it
is a party or by which it is bound, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.7                               Information Correct and Current.  No
information, report, Advance Request, financial statement, exhibit or schedule
furnished, by or on behalf of Borrower to Agent in connection with any Loan
Document or included therein or delivered pursuant thereto (other than
projections, other forward-looking information, budgets, forecasts and
estimates, information and reports prepared by third-party advisors, information
with

 

19

--------------------------------------------------------------------------------


 

respect to third parties and general economic or industry information that has
been and will be made available to Agent or any of the Lenders by Borrower, when
taken as a whole (after giving effect to all supplements and updates provided
with respect to such information through the date furnished)) contained,
contains or will contain any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not misleading at the time such statement was made or deemed made. Additionally,
any and all financial or business projections provided by Borrower to Agent,
whether prior to or after the Closing Date, shall be (i) provided in good faith
and based on the most current data and information available to Borrower, and
(ii) the most current of such projections provided to and approved by Borrower’s
Board of Directors.

 

5.8                               Tax Matters.  Except as described on Schedule
5.8, (a) Borrower has filed all federal, state and local tax returns that it is
required to file except with respect to taxes that do not exceed Fifty Thousand
Dollars ($50,000) in the aggregate, (b) Borrower has duly paid or fully reserved
for all taxes or installments thereof (including any interest or penalties) as
and when due, which have or may become due pursuant to such returns, except with
respect to taxes that do not exceed Fifty Thousand Dollars ($50,000) in the
aggregate, and (c) Borrower has paid or fully reserved for any tax assessment
received by Borrower for the three (3) years preceding the Closing Date, if any
(including any taxes being contested in good faith and by appropriate
proceedings).

 

5.9                               Intellectual Property Claims.  Borrower is the
sole owner of, or otherwise has the right to use, as applicable, the
Intellectual Property owned by it or licensed to it by third parties.  Except as
described on Schedule 5.9, (i) to the best of Borrower’s knowledge after due
inquiry, each of the material registered Copyrights, registered Trademarks and
Patents owned by Borrower is valid and enforceable, (ii) no material part of the
Intellectual Property owned by Borrower has been judged invalid or
unenforceable, in whole or in part, and (iii) no written claim has been made to
Borrower that any material part of the Intellectual Property violates the rights
of any third party.  Exhibit D is a true, correct and complete list of each of
Borrower’s Patents, registered Trademarks, registered Copyrights, and material
agreements under which Borrower licenses Intellectual Property from third
parties (other than shrink-wrap software licenses), together with application or
registration numbers, as applicable, owned by Borrower or any Subsidiary, in
each case as of the Closing Date.  To the best of Borrower’s knowledge after due
inquiry, neither Borrower nor any Subsidiary is in material breach of, nor has
Borrower or any Subsidiary failed to perform any material obligations under, any
of the foregoing contracts, licenses or agreements and, to Borrower’s knowledge,
no third party to any such contract, license or agreement is in material breach
thereof or has failed to perform any material obligations thereunder.

 

5.10                        Intellectual Property.  Except as described on
Schedule 5.10, to the best of Borrower’s knowledge after due inquiry, Borrower
and each Subsidiary has, or in the case of any proposed business, will have, all
material rights with respect to Intellectual Property necessary in the operation
or conduct of Borrower’s and its Subsidiaries business as currently conducted
and proposed to be conducted by Borrower.  Without limiting the

 

20

--------------------------------------------------------------------------------

 

generality of the foregoing, and in the case of Licenses, except for
restrictions imposed under the terms of such Licenses, Borrower has the right,
to the extent required to operate Borrower’s business, to freely transfer,
license or assign Intellectual Property without condition, restriction or
payment of any kind (other than license payments in the ordinary course of
business) to any third party.

 

5.11                        Borrower Products.  Except as described on Schedule
5.11, no material Intellectual Property owned by Borrower or any Subsidiary or
Borrower Product is subject to any actual or, to the knowledge of Borrower,
threatened litigation, proceeding (including any proceeding in the United States
Patent and Trademark Office or any corresponding foreign office or agency other
than prosecution of applications for Intellectual Property) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any material manner Borrower’s use, transfer or licensing thereof or that may
affect in any material respect the validity, use or enforceability thereof.
There is no decree, order, judgment, agreement, stipulation, arbitral award or
other provision entered into by Borrower in connection with any litigation or
proceeding that obligates Borrower to grant licenses or ownership interest in
any future Intellectual Property related to the operation or conduct of the
business of Borrower or Borrower Products.  In the past two (2) years, Borrower
has not received any written notice or claim, or, to the knowledge of Borrower,
oral notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
asserting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim.  To the best knowledge of Borrower after due inquiry,
Borrower and its Subsidiaries use of their respective Intellectual Property and
the production and sale of Borrower Products as of the Closing Date does not
infringe the Intellectual Property or other rights of others, except as would
not reasonably be expected to have a Material Adverse Effect. Notwithstanding
anything to the contrary herein, “due inquiry”, for purposes of Sections 5.9,
5.10 and 5.11, does not require the review of any third party databases or the
conduct of any patent or trademark clearance, freedom to operate searches or
analyses, or validity or enforceability searches or analyses.

 

5.12                        Financial Accounts.  Exhibit E, as may be updated by
the Borrower in a written notice provided to Agent after the Closing Date, is a
true, correct and complete list of (a) all banks and other financial
institutions at which Borrower or any Subsidiary maintains Deposit Accounts and
(b) all institutions at which Borrower or any Subsidiary maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

 

5.13                        Employee Loans.  Borrower has no outstanding loans
to any employee, officer or director of the Borrower nor has Borrower guaranteed
the payment of any loan made to an employee, officer or director of the Borrower
by a third party.

 

21

--------------------------------------------------------------------------------


 

5.14                        Capitalization and Subsidiaries.  Borrower’s
capitalization as of the Closing Date is set forth on Schedule 5.14 annexed
hereto.  Borrower does not own any stock, partnership interest or other
securities of any Person, except for Permitted Investments.  Attached as
Schedule 5.14, as may be updated by Borrower in a written notice provided after
the Closing Date, is a true, correct and complete list of each Subsidiary.

 

5.15                        Intentionally omitted.

 

5.16                        Sanctions Laws.  (a) Neither the Parent nor any
Controlled Entity (i) is a Blocked Person, (ii) has been notified that its name
appears or may in the future appear on a State Sanctions List or (iii) is a
target of sanctions that have been imposed by the United Nations or the European
Union;

 

(b)  Neither the Parent nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Parent’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

(c)                                              No part of the proceeds from
Advance hereunder: (i) constitutes or will constitute funds obtained on behalf
of any Blocked Person or will otherwise be used by the Parent or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause Agent or Lender to be in violation of any U.S. Economic Sanctions
Laws or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause Agent
or Lender to be in violation of, any applicable Anti-Corruption Laws.

 

(d)                                             The Parent has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Parent and each Controlled Entity
is and will continue to be in compliance with all applicable U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.

 

5.17                        Pensions.  (a) Neither Parent nor any of its
Subsidiaries is or has at any time been an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pensions
Schemes Act 1993); and (b) neither Parent nor any of its Subsidiaries is or has
at any time been “connected” with or an “associate” of (as those terms are used
in sections 38 and 43 of the Pensions Act 2004) such an employer.

 

22

--------------------------------------------------------------------------------


 

SECTION 6.  INSURANCE; INDEMNIFICATION

 

6.1                               Coverage.  Borrower shall cause to be carried
and maintained commercial general liability insurance, on an occurrence form,
against risks customarily insured against in Borrower’s line of business.  Such
risks shall include the risks of bodily injury, including death, property
damage, personal injury, advertising injury, and contractual liability per the
terms of the indemnification agreement found in Section 6.3.  Borrower must
maintain a minimum of $2,000,000 of commercial general liability insurance for
each occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.  So long as there are any Secured Obligations outstanding, Borrower
shall also cause to be carried and maintained insurance upon the Collateral,
insuring against all risks of physical loss or damage howsoever caused, in an
amount not less than the full replacement cost of the Collateral, provided that
such insurance may be subject to standard exceptions and deductibles.

 

6.2                               Certificates.  Subject to Section 7.18,
Borrower shall deliver to Agent certificates of insurance that evidence
Borrower’s compliance with its insurance obligations in Section 6.1 and the
obligations contained in this Section 6.2.  Borrower’s insurance certificate
shall state Agent is an additional insured for commercial general liability, a
loss payee for all risk property damage insurance, subject to the insurer’s
approval, and a loss payee for property insurance and additional insured for
liability insurance for any future insurance that Borrower may acquire from such
insurer.  Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance.  Notwithstanding the foregoing, (a) so long as no
Event of Default has occurred and is continuing, Borrower shall have the option
of applying the proceeds of any casualty policy toward the replacement or repair
of destroyed or damaged property; provided that any such replaced or repaired
property (i) shall be of equal or like value as the replaced or repaired
Collateral and (ii) shall be deemed Collateral in which Agent has been granted a
first priority security interest (assuming it had a security interest in the
destroyed or damaged property, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Agent or Lender, be payable to Lender on account
of the Obligations.  All certificates of insurance will provide for a minimum of
thirty (30) days advance written notice to Agent of cancellation or any other
change adverse to Agent’s interests.  Any failure of Agent to scrutinize such
insurance certificates for compliance is not a waiver of any of Agent’s rights,
all of which are reserved.

 

6.3                               Indemnity.  Borrower agrees to indemnify and
hold Agent, Lender and their officers, directors, employees, agents, in-house
attorneys, representatives and shareholders (each, an “Indemnified Person”)
harmless from and against any and all claims, costs, expenses, damages and
liabilities (including such claims, costs, expenses, damages and liabilities
based on liability in tort, including strict liability in tort), including
reasonable attorneys’ fees and disbursements and other costs of investigation or
defense (including those incurred upon any appeal) (collectively,
“Liabilities”), that may be instituted or asserted against or incurred by such
Indemnified Person as the result of credit having been

 

23

--------------------------------------------------------------------------------


 

extended, suspended or terminated under this Agreement and the other Loan
Documents or the administration of such credit, or in connection with or arising
out of the transactions contemplated hereunder and thereunder, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, excluding in all cases Liabilities to the extent
resulting solely from any Indemnified Person’s gross negligence or willful
misconduct.  In no event shall any Indemnified Person be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This
Section 6.3 shall not apply with respect to any Taxes, except for Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

SECTION 7.  COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1                               Financial Reports.  Borrower shall furnish to
Agent the financial statements and reports listed hereinafter (the “Financial
Statements”):

 

(a)                                 as soon as practicable (and in any event
within 30 days) after the end of each of the first two (2) months of each
calendar quarter, unaudited interim and year-to-date financial statements as of
the end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and
booking and billing reports accompanied by a report detailing any material
contingencies (including the commencement of any material litigation by or
against Borrower) or any other occurrence that would reasonably be expected to
have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, (ii) that they
are subject to normal year end adjustments, and (iii) they do not contain
certain non-cash items that are customarily included in quarterly and annual
financial statements;

 

(b)                                 as soon as practicable (and in any event
within 45 days) after the end of each calendar quarter, unaudited interim and
year-to-date financial statements as of the end of such calendar quarter
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect,  certified by
Borrower’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, and (ii) that they are subject to normal year end adjustments; as
well as the most recent capitalization table for Borrower, including the
weighted average exercise price of employee stock options;

 

(c)                                  as soon as practicable (and in any event
within one hundred fifty (150) days) after the end of each fiscal year,
unqualified audited financial statements as of the end of such year (prepared on
a consolidated and consolidating basis, if applicable),

 

24

--------------------------------------------------------------------------------


 

including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by Borrower and reasonably acceptable to Agent, accompanied by any
management report from such accountants; provided however, that the audited
financial statements for the fiscal year ending December 31, 2014 may be subject
to a “going concern” qualification or exception due to a lack of liquidity for
such fiscal year;

 

(d)                                 as soon as practicable (and in any event
within 30 days) after the end of each month, a Compliance Certificate in the
form of Exhibit F;

 

(e)                                  as soon as practicable (and in any event
within 15 days) after the end of each month, a report showing agings of accounts
receivable and accounts payable;

 

(f)                                   promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports that Borrower has made available to holders of its Common
Stock and copies of any regular, periodic and special reports or registration
statements that Borrower files with the Securities and Exchange Commission or
any governmental authority that may be substituted therefor, or any national
securities exchange;

 

(g)                                  at the same time and in the same manner as
it gives to its directors, copies of all notices, consents and other materials
that Borrower provides to its directors in connection with meetings of the Board
of Directors, and within 30 days after approval of such minutes by the Board of
Directors of the Borrower, minutes of such meeting, provided, that Borrower may
withhold any information from the Lender and/or redact any and all minutes, to
the extent that (i) access to such information or minutes would adversely affect
the attorney-client privilege between Borrower and its counsel, (ii) access to
such information or minutes could reasonably be expected to result in disclosure
of trade secrets, (iii) the Lender is the subject matter of such information or
the topic of discussion in such portion of such minutes, (iv) such information
is related to executive sessions or officer performance and/or (v) such
information is subject to a confidentiality agreement; and

 

(h)                                 financial and business projections promptly
following their approval by Borrower’s Board of Directors, and in any event, no
later than January 31, for the then current fiscal year, as well as budgets,
operating plans and other financial information reasonably requested by Agent.

 

Parent shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters. The fiscal year of Parent shall end on December 31.

 

Notwithstanding anything to the contrary in this Section 7.1, documents required
to be delivered pursuant to the terms hereof (to the extent any such documents
are included in materials otherwise filed with the Securities and Exchange
Commission) may be delivered

 

25

--------------------------------------------------------------------------------


 

electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, and provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address; provided,
however, Borrower shall promptly notify Agent and Lender in writing (which may
be by electronic mail) of the posting of any such documents.

 

The executed Compliance Certificate may be sent via facsimile to Agent at (650)
473-9194 or via e-mail to cnorman@herculestech.com.  All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to
cnorman@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Agent at: (866) 468-8916, attention Chief Credit Officer.

 

7.2                               Management Rights.  Borrower shall permit any
representative that Agent or Lender authorizes, including its attorneys and
accountants, to inspect the Collateral and examine and make copies and abstracts
of the books of account and records of Borrower at reasonable times and upon
reasonable notice during normal business hours.  In addition, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records at a mutually convenient
time.  In addition, Agent or Lender shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower (provided that
Borrower shall not be obligated to (i) delay the making of any business decision
in order to accommodate receipt of such advice or (ii) implement any such
advice).  Such consultations shall not unreasonably interfere with Borrower’s
business operations.  The parties intend that the rights granted Agent and
Lender shall constitute “management rights” within the meaning of 29 C.F.R
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

 

7.3                               Further Assurances.  Borrower shall from time
to time execute, deliver and file, alone or with Agent, any financing
statements, security agreements, collateral assignments, notices, control
agreements, or other documents to perfect or give the highest priority to
Agent’s Lien on the Collateral.  Borrower shall from time to time procure any
instruments or documents as may be requested by Agent, and take all further
action that may be necessary or desirable, or that Agent may reasonably request,
to perfect and protect the Liens granted hereby and thereby.  In addition, and
for such purposes only, Borrower hereby authorizes Agent to execute and deliver
on behalf of Borrower and to file such financing statements and, after the
occurrence and during the continuance of an Event of Default, such collateral
assignments, notices, control agreements, security agreements and other
documents without the signature of Borrower either in Agent’s name or in the
name of Agent as agent and attorney-in-fact for Borrower.  Borrower shall
protect and defend Borrower’s title to the Collateral and Agent’s Lien thereon
against all Persons claiming any interest adverse to Borrower or Agent other
than Permitted Liens.

 

26

--------------------------------------------------------------------------------


 

7.4                               Indebtedness.  Borrower shall not create,
incur, assume, guarantee or be or remain liable with respect to any
Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness, or prepay any Indebtedness or take any actions which impose on
Borrower an obligation to prepay any Indebtedness, except for the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion.

 

7.5                               Collateral.  Borrower shall at all times keep
the Collateral, the Intellectual Property and all other property and assets used
in Borrower’s business or in which Borrower now or hereafter holds any interest
free and clear from any Liens whatsoever (except for Permitted Liens), and shall
give Agent prompt written notice of any legal process affecting the Collateral,
the Intellectual Property,  such other property and assets, or any Liens
thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens on
Intellectual Property other than Permitted Intellectual Property Liens. 
Borrower shall cause its Subsidiaries to protect and defend such Subsidiary’s
title to its assets from and against all Persons claiming any interest adverse
to such Subsidiary, and Borrower shall cause its Subsidiaries at all times to
keep such Subsidiary’s property and assets free and clear from any Liens
whatsoever (except for Permitted Liens, provided however, that there shall be no
Liens on Intellectual Property other than Permitted Intellectual Property
Liens), and shall give Agent prompt written notice of any legal process
affecting such Subsidiary’s assets. Borrower shall not agree with any Person
other than Agent or Lender not to encumber its property.

 

7.6                               Investments.  Borrower shall not directly or
indirectly acquire or own, or make any Investment in or to any Person, or permit
any of its Subsidiaries so to do, other than Permitted Investments.

 

7.7                               Distributions.  Borrower shall not, and shall
not allow any Subsidiary to, (a) repurchase or redeem any class of stock or
other equity interest other than pursuant to employee, director or consultant
repurchase plans or other similar agreements, pursuant to their terms, or
(b) declare or pay any cash dividend or make a cash distribution on any class of
stock or other equity interest, except that a Subsidiary may pay dividends or
make distributions to Borrower or to a Subsidiary Guarantor, or (c) lend money
to any employees, officers or directors or guarantee the payment of any such
loans granted by a third party in excess of $100,000 in the aggregate or
(d) waive, release or forgive any Indebtedness owed by any employees, officers
or directors in excess of $100,000 in the aggregate.

 

7.8                               Transfers.  Except for Permitted Transfers,
Borrower shall not and not permit any Subsidiary to, voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.

 

7.9                               Mergers or Acquisitions.  Except as otherwise
permitted by this Agreement, Borrower shall not, without the Agent’s prior
written consent, merge or consolidate, or permit any of its Subsidiaries to
merge or consolidate, with or into any other business

 

27

--------------------------------------------------------------------------------


 

organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into another Subsidiary or into Borrower or (b) a Borrower into
another Borrower), or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of another Person.

 

7.10                        Taxes.  Borrower and its Subsidiaries shall pay when
due (and shall, within 15 Business Days of demand, indemnify the Lender against
any cost, loss and liability arising from) all taxes, fees and other charges,
including, all registration, stamp duty, excise, sales, registration and other
similar taxes payable in respect of any Loan Documents or any Security Documents
(together with any related interest or penalties) now or hereafter imposed or
assessed against Borrower, Agent, Lender (other than Agent or Lender’s income
taxes) or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom, excluding any taxes imposed with respect to an assignment of
Agent or Lender’s interest in the Loan Documents.

 

7.11                        Corporate Changes.  Neither Parent nor any
Subsidiary shall change its corporate name, legal form or jurisdiction of
formation without twenty (20) days’ prior written notice to Agent. Neither
Parent nor any Subsidiary shall relocate its chief executive office or its
principal place of business unless: (i) it has provided prior written notice to
Agent; and (ii) such relocation shall be within the continental United States. 
Neither Parent nor any Subsidiary shall relocate any item of Collateral (other
than (x) sales of Inventory in the ordinary course of business, (y) relocations
of Equipment having an aggregate value of up to $250,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Agent, (ii) such relocation is within the continental United States
and, (iii) if such relocation is to a third party bailee, it has delivered a
bailee agreement in form and substance reasonably acceptable to Agent.

 

7.12                        Deposit Accounts.  Neither Parent nor any Subsidiary
shall maintain any Deposit Accounts (other than Deposit Accounts exclusively
used for payroll), or accounts holding Investment Property, except with respect
to which Agent (a) has an Account Control Agreement or Account Pledge Agreement
or (b) otherwise maintains a perfected first priority security interest over
such Deposit Accounts or accounts holding Investment Property.

 

7.13                        Borrower shall notify Agent of each Subsidiary
formed subsequent to the Closing Date and, within 15 days of formation, but
subject to Section 3.2 shall cause any such Subsidiary to execute and deliver to
Agent a Joinder Agreement or Guaranty, as determined by Agent in the exercise of
its sole discretion.

 

7.14                        RESERVED.

 

7.15                        Notification of Event of Default.  Borrower shall
notify Agent immediately of the occurrence of any Event of Default.

 

7.16                        RESERVED.

 

28

--------------------------------------------------------------------------------


 

7.17                        Sanctions.  The Parent will not and will not permit
any Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
Advance) with any Person if such investment, dealing or transaction would be in
violation of, or could result in the imposition of sanctions under, any U.S.
Economic Sanctions Laws applicable to the Parent or such Controlled Entity,
except, in the case of this clause (b), to the extent that such violation or
sanctions, if imposed, could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.\

 

7.18                        Post Closing Obligations.  Parent shall have caused
the obligations set forth on Schedule 7.18 to occur to the satisfaction of Agent
within the applicable time periods set forth on Schedule 7.18.

 

SECTION 8.  INTENTIONALLY OMITTED.

 

SECTION 9.  EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1                               Payments.  Borrower fails to pay any amount
due under this Agreement or any of the other Loan Documents on the due date;
provided, however, that in each case, it will not be a default under this
Section 9.1 if the Borrower has sufficient funds in the account subject to the
ACH Authorization, but Lender fails to timely make any ACH transfer (not the
result of any action or inaction of the Borrower) occurs so long as the Borrower
makes such payment within three (3) Business Days after it has received written
notice of such ACH Failure; or

 

9.2                               Covenants.  Borrower breaches or defaults in
the performance of any covenant or Secured Obligation under this Agreement, or
any of the other Loan Documents or any other agreement among Borrower, Agent and
Lender, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.17
and 7.18), any other Loan Document or any other agreement among Borrower, Agent
and Lender, such default continues for more than ten (10) Business Days after
the earlier of the date on which (i) Agent or Lender has given notice of such
default to Borrower and (ii) Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.15, 7.17 and 7.18, the occurrence of such default; or

 

9.3                               Material Adverse Effect.  A circumstance has
occurred that would reasonably be expected to have a Material Adverse Effect; or

 

9.4                               Representations.  Any representation or
warranty made by Parent or any Subsidiary Guarantor in any Loan Document or in
the Warrant shall have been false or misleading in any material respect; or

 

29

--------------------------------------------------------------------------------


 

9.5                               Insolvency.  (A) Parent or any Subsidiary
Guarantor (i) shall make an assignment for the benefit of creditors; or (ii) 
shall file a voluntary petition in bankruptcy; or (iii) shall file any petition,
answer, or document seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation pertinent to such circumstances; or
(iv) shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, or liquidator of Parent or such Subsidiary Guarantor, as applicable,
or of all or any substantial part (i.e., 33-1/3% or more) of the assets or
property of Parent or such Subsidiary Guarantor, as applicable; or (v) shall
cease operations of its business as its business has normally been conducted, or
terminate substantially all of its employees; or (vi) Parent or any Subsidiary
Guarantor or its directors or majority shareholders shall take any action
initiating any of the foregoing actions described in clauses (i) through (v);
(B) Parent or any Subsidiary Guarantor either (i) sixty (60) days shall have
expired after the commencement of an involuntary action against Parent or any
Subsidiary Guarantor seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Parent or such Subsidiary Guarantor, as applicable, being stayed; or (ii) a stay
of any such order or proceedings shall thereafter be set aside and the action
setting it aside shall not be timely appealed; or (iii) Parent or any Subsidiary
Guarantor shall file any answer admitting or not contesting the material
allegations of a petition filed against Parent or such Subsidiary Guarantor, as
applicable, in any such proceedings; or (iv) the court in which such proceedings
are pending shall enter a decree or order granting the relief sought in any such
proceedings; or (v) sixty (60) days shall have expired after the appointment,
without the consent or acquiescence of Parent or any Subsidiary Guarantor, as
applicable, of any trustee, receiver or liquidator of Parent or such Subsidiary
Guarantor, as applicable, or of all or any substantial part of the properties of
Parent or such Subsidiary Guarantor, as applicable, without such appointment
being vacated; (C) (1) Parent or any Subsidiary Guarantor (i) is generally
unable or admits in writing inability to pay its debts as they fall due; 
(ii) is deemed to, or is declared to, be unable to pay its debts under
applicable law;  (iii) suspends or threatens to suspend making payments on any
of its debts; or (iv) by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors (excluding Agent or
Lender in its capacity as such) with a view to rescheduling any of its
indebtedness; (2) the value of the assets of Parent or such Subsidiary Guarantor
is less than its liabilities (taking into account contingent and prospective
liabilities) or (3) a moratorium is declared in respect of any indebtedness of
Parent or such Subsidiary Guarantor; or (4) any corporate action, legal
proceedings or other procedure or step is taken in relation to: (i) the
suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of Parent or any Subsidiary Guarantor;
(ii) a composition, compromise, assignment or arrangement with any creditor of
Parent or any Subsidiary Guarantor; (iii) the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of Parent or any Subsidiary Guarantor or any of their
assets; or (iv) enforcement of any Collateral over any assets of Parent or any
Subsidiary Guarantor, or any analogous procedure or step is taken in any
jurisdiction; provided this clause 4 shall not apply to any

 

30

--------------------------------------------------------------------------------

 

winding-up petition which is frivolous or vexatious and is discharged, stayed or
dismissed within 14 days of commencement.  If a moratorium occurs, the ending of
the moratorium will not remedy any Event of Default caused by that moratorium;
or

 

9.6                               Attachments; Judgments.  Any portion of Parent
or any Subsidiary’s assets is attached or seized, or a levy is filed against any
such assets, or a judgment or judgments is/are entered for the payment of money,
or any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction, individually or in the aggregate, of at
least $250,000, or Parent or any Subsidiary Guarantor is enjoined or in any way
prevented by court order from conducting any part of its business; or

 

9.7                               Other Obligations.  The occurrence of any
default (beyond any applicable grace, appeal or cure period) under any agreement
or obligation of Parent or any Subsidiary involving any Indebtedness in excess
of $100,000, or the occurrence of any default under any agreement or obligation
of Parent or any Subsidiary Guarantor, as applicable, that could reasonably be
expected to have a Material Adverse Effect;

 

9.8                               Stop Trade.  At any time an SEC stop trade
order or NASDAQ market trading suspension of the Common Stock shall be in effect
for five (5) consecutive days or five (5) days during a period of ten (10)
consecutive days, excluding in all cases a suspension of all trading on a public
market, provided that Borrower shall not have been able to cure such trading
suspension within thirty (30) days of the notice thereof or list the Common
Stock on another public market within sixty (60) days of such notice; or

 

9.9                               Other Loan Documents.  The occurrence of any
default under any Loan Document or any other agreement between Parent or any
Subsidiary Guarantor and Agent and/or Lender and such default continues for more
than fifteen (15) days after the earlier of (a) Agent has given notice of such
default to Parent or any Subsidiary Guarantor, as applicable, or (b) Parent or
any Subsidiary Guarantor, as applicable, has actual knowledge of such default;
or

 

9.10                        Invalidity of Loan Documents.  Other than as a
result of an action or a failure to take an action on the part of Agent which is
within Agent’s reasonable control, (a) any provision of any Loan Document, at
any time after its execution and delivery and for any reason, ceases to be in
full force and effect; or Parent or any Subsidiary Guarantor or any other Person
contests in any manner the validity or enforceability of any provision of any
Loan Document; or (b) Parent or any Subsidiary Guarantor denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (c) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by Parent or
any Subsidiary Guarantor or any other Person not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document.

 

31

--------------------------------------------------------------------------------


 

SECTION 10.  REMEDIES

 

10.1                        General.  Upon and during the continuance of any one
or more Events of Default, (i) Agent may, at its option, accelerate and demand
payment of all or any part of the Secured Obligations together with a Prepayment
Charge and declare them to be immediately due and payable (provided, that upon
the occurrence of an Event of Default of the type described in Section 9.5, all
of the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account.  Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral.  The Agent shall be entitled to exercise any and all rights and
remedies set forth in the Security Documents.  All Agent’s rights and remedies
shall be cumulative and not exclusive.

 

10.2                        Collection; Foreclosure.  Upon the occurrence and
during the continuance of any Event of Default, Agent may, at any time or from
time to time, apply, collect, liquidate, sell in one or more sales, lease or
otherwise dispose of, any or all of the Collateral, in its then condition or
following any commercially reasonable preparation or processing, in such order
as Agent may elect.  Any such sale may be made either at public or private sale
at its place of business or elsewhere.  Borrower agrees that any such public or
private sale may occur upon ten (10) calendar days’ prior written notice to
Borrower.  Agent may require Borrower to assemble the Collateral and make it
available to Agent at a place designated by Agent that is reasonably convenient
to Agent and Borrower.  The proceeds of any sale, disposition or other
realization upon all or any part of the Collateral shall be applied by Agent in
the following order of priorities:

 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

 

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

32

--------------------------------------------------------------------------------


 

10.3                        No Waiver.  Agent shall be under no obligation to
marshal any of the Collateral for the benefit of Borrower or any other Person,
and Borrower expressly waives all rights, if any, to require Agent to marshal
any Collateral.

 

10.4                        Cumulative Remedies.  The rights, powers and
remedies of Agent hereunder shall be in addition to all rights, powers and
remedies given by statute or rule of law and are cumulative.  The exercise of
any one or more of the rights, powers and remedies provided herein shall not be
construed as a waiver of or election of remedies with respect to any other
rights, powers and remedies of Agent.

 

SECTION 11.  MISCELLANEOUS

 

11.1                        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective only to the
extent and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2                        Notice. Except as otherwise provided herein, any
notice, demand, request, consent, approval, declaration, service of process or
other communication (including the delivery of Financial Statements) that is
required, contemplated, or permitted under the Loan Documents or with respect to
the subject matter hereof shall be in writing (which shall include email
transmissions), and shall be deemed to have been validly served, given,
delivered, and received upon the earlier of: (i) the day of transmission by
facsimile, email or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

 

(a)                                 If to Agent:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Chad Norman
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile:  650-473-9194
Telephone:  650-289-3060

Email:

 

(b)                                 If to Lender:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Chad Norman
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

33

--------------------------------------------------------------------------------


 

Facsimile:  650-473-9194
Telephone:  650-289-3060

 

(c)                                  If to Borrower:

 

Egalet Corporation

 

Attention:  Chief Financial Officer
460 E. Swedsforde Road
Wayne, PA 19087
Facsimile:  610-833-4200
Telephone: 484-580-6230

 

or to such other address as each party may designate for itself by like notice.

 

11.3                        Entire Agreement; Amendments.

 

(a)                                 This Agreement and the other Loan Documents
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and thereof, and supersede and replace in
their entirety any prior proposals, term sheets, non-disclosure or
confidentiality agreements, letters, negotiations or other documents or
agreements, whether written or oral, with respect to the subject matter hereof
or thereof (including Agent’s revised proposal letter dated November 18, 2014).

 

(b)                                 Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.3(b).  The
Required Lenders and Borrower party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Agent and the Borrower party to
the relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Borrower
hereunder or thereunder or (ii) waive, on such terms and conditions as the
Required Lenders or the Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder) or extend the scheduled date of any payment thereof, without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 11.3(b) without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release a
Borrower from its obligations under the Loan Documents, in each case without the
written consent of all Lenders; or (D) amend, modify or waive any provision of
Section 11.17 without the written consent of the Agent.  Any such waiver

 

34

--------------------------------------------------------------------------------


 

and any such amendment, supplement or modification shall apply equally to each
Lender and shall be binding upon Borrower, the Lender, the Agent and all future
holders of the Loans.

 

11.4                        No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

11.5                        No Waiver.  The powers conferred upon Agent and
Lender by this Agreement are solely to protect its rights hereunder and under
the other Loan Documents and its interest in the Collateral and shall not impose
any duty upon Agent or Lender to exercise any such powers.  No omission or delay
by Agent or Lender at any time to enforce any right or remedy reserved to it, or
to require performance of any of the terms, covenants or provisions hereof by
Borrower at any time designated, shall be a waiver of any such right or remedy
to which Agent or Lender is entitled, nor shall it in any way affect the right
of Agent or Lender to enforce such provisions thereafter.

 

11.6                        Survival.  All agreements, representations and
warranties contained in this Agreement and the other Loan Documents or in any
document delivered pursuant hereto or thereto shall be for the benefit of Agent
and Lender and shall survive the execution and delivery of this Agreement and
the expiration or other termination of this Agreement.

 

11.7                        Successors and Assigns.  The provisions of this
Agreement and the other Loan Documents shall inure to the benefit of and be
binding on Borrower and its permitted assigns (if any).  Borrower shall not
assign its obligations under this Agreement or any of the other Loan Documents
without Agent’s express prior written consent, and any such attempted assignment
shall be void and of no effect.  Agent and Lender may assign, transfer, or
endorse its rights hereunder and under the other Loan Documents without prior
notice to Borrower, and all of such rights shall inure to the benefit of Agent’s
and Lender’s successors and assigns.  Notwithstanding the foregoing, so long as
no Event of Default has occurred and is continuing, Agent and Lender shall not
assign any interest in the Loan Document to an operating company which is a
competitor of Borrower.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States, a
copy of each such assignment, transfer or endorsement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

35

--------------------------------------------------------------------------------


 

11.8                        Governing Law.  This Agreement and the other Loan
Documents have been negotiated and delivered to Agent and Lender in the State of
New York, and shall have been accepted by Agent and Lender in the State of New
York.  Payment to Agent and Lender by Borrower of the Secured Obligations is due
in the State of New York.  This Agreement and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

11.9                        Consent to Jurisdiction and Venue.  All judicial
proceedings arising in or under or related to this Agreement or any of the other
Loan Documents may be brought in any state or federal court located in the State
of New York.  By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in New York County, State of New York; (b) waives any objection as
to jurisdiction or venue in New York County, State of New York; (c) agrees not
to assert any defense based on lack of jurisdiction or venue in the aforesaid
courts; and (d) irrevocably agrees to be bound by any judgment rendered thereby
in connection with this Agreement or the other Loan Documents.  Service of
process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.2, and shall be deemed effective and received as
set forth in Section 11.2.  Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.

 

11.10                 Mutual Waiver of Jury Trial.

 

Because disputes arising in connection with complex financial transactions are
most quickly and economically resolved by an experienced and expert Person and
the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER.  This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.

 

11.11                 Professional Fees.  Borrower promises to pay Agent’s and
Lender’s documented out-of-pocket fees and expenses necessary to finalize the
loan documentation, including but not limited to reasonable documented attorneys
fees, UCC searches, filing costs, and other miscellaneous expenses. In addition,
Borrower promises to pay any and all reasonable documented attorneys’ and other
professionals’ fees and expenses incurred by

 

36

--------------------------------------------------------------------------------


 

Agent and Lender after the Closing Date in connection with or related to:  (a)
the Loan; (b) the administration, collection, or enforcement of the Loan; (c)
the amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review
thereof.

 

11.12                 Confidentiality.  Agent and Lender acknowledge that
certain items of Collateral and information provided to Agent and Lender by
Borrower are confidential and proprietary information of Borrower, if and to the
extent such information either (x) is marked as confidential by Borrower at the
time of disclosure, or (y) should reasonably be understood to be confidential
(the “Confidential Information”).  Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information:  (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required in any report, statement or
testimony submitted to any governmental authority having or claiming to have
jurisdiction over Agent or Lender; (d) if required in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral
after default; (g) to any participant or assignee of Agent or Lender or any
prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents.

 

11.13                 Assignment of Rights.  Subject to the provisions of
Section 11.7, Borrower acknowledges and understands that Agent or Lender may
sell and assign all or part of its

 

37

--------------------------------------------------------------------------------


 

interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”).  After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given.  No such assignment by Agent or Lender shall relieve Borrower of
any of its obligations hereunder.  Lender agrees that in the event of any
transfer by it of the Note(s)(if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon.

 

11.14                 Revival of Secured Obligations.  This Agreement and the
Loan Documents shall remain in full force and effect and continue to be
effective if any petition is filed by or against Borrower for liquidation or
reorganization, if Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Agent or Lender.  The Loan Documents and the
Secured Obligations and Collateral security shall continue to be effective, or
shall be revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, Lender
or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or Lender in Cash.

 

11.15                 Counterparts.  This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.16                 No Third Party Beneficiaries.  No provisions of the Loan
Documents are intended, nor will be interpreted, to provide or create any
third-party beneficiary rights or any other rights of any kind in any Person
other than Agent, Lender and Borrower unless specifically provided otherwise
herein, and, except as otherwise so provided, all provisions of the Loan
Documents will be personal and solely among Agent, the Lender and the Borrower.

 

11.17                 Agency.

 

(a)                                 Lender hereby irrevocably appoints Hercules
Technology Growth Capital, Inc. to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are

 

38

--------------------------------------------------------------------------------


 

delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

 

(b)                                 Lender agrees to indemnify the Agent in its
capacity as such (to the extent not reimbursed by Borrower and without limiting
the obligation of Borrower to do so), according to its respective Term
Commitment percentages (based upon the total outstanding Term Loan Commitments)
in effect on the date on which indemnification is sought under this Section
11.7, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

 

(c)                                  Agent in Its Individual Capacity.  The
Person serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent and the term “Lender” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each such Person
serving as Agent hereunder in its individual capacity.

 

(d)                                 Exculpatory Provisions.  The Agent shall
have no duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Agent shall not:

 

(i)             be subject to any fiduciary or other implied duties, regardless
of whether any default or any Event of Default has occurred and is continuing;

 

(ii)          have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lender, provided that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(iii)       except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Agent or any of its Affiliates in any capacity.

 

(e)                                  The Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Lender or as the Agent shall believe in good faith

 

39

--------------------------------------------------------------------------------


 

shall be necessary, under the circumstances or (ii) in the absence of its own
gross negligence or willful misconduct.

 

(f)                                   The Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

(g)                                  Reliance by Agent.  Agent may rely, and
shall be fully protected in acting, or refraining to act, upon, any resolution,
statement, certificate, instrument, opinion, report, notice, request, consent,
order, bond or other paper or document that it has no reason to believe to be
other than genuine and to have been signed or presented by the proper party or
parties or, in the case of cables, telecopies and telexes, to have been sent by
the proper party or parties.  In the absence of its gross negligence or willful
misconduct, Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to Agent and conforming to the requirements of the Loan
Agreement or any of the other Loan Documents.  Agent may consult with counsel,
and any opinion or legal advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, not taken or
suffered by Agent hereunder or under any Loan Documents in accordance
therewith.  Agent shall have the right at any time to seek instructions
concerning the administration of the Collateral from any court of competent
jurisdiction.  Agent shall not be under any obligation to exercise any of the
rights or powers granted to Agent by this Agreement, the Loan Agreement and the
other Loan Documents at the request or direction of Lenders unless Agent shall
have been provided by Lender with adequate security and indemnity against the
costs, expenses and liabilities that may be incurred by it in compliance with
such request or direction.

 

11.18                 Publicity.  None of the parties hereto nor any of its
respective member businesses and Affiliates shall, without the other parties’
prior written consent (which shall not be unreasonably withheld or delayed),
publicize or use (a) the other party’s name (including a brief description of
the relationship among the parties hereto), logo or hyperlink to such other
parties’ web site, separately or together, in written and oral presentations,
advertising, promotional and marketing materials, client lists, public relations
materials or on its web site (together, the “ Publicity Materials”); (b) the
names of officers of such other parties in the Publicity Materials; and (c) such
other parties’ name, trademarks, servicemarks in any news or press release
concerning such party; provided however, notwithstanding anything to the
contrary herein, no such consent shall be required (i) to the extent necessary
to comply with the requests of any regulators, legal requirements or laws
applicable to such party (including any regular, periodic and special

 

40

--------------------------------------------------------------------------------

 

reports or registration statements that Borrower files with the Securities and
Exchange Commission or any governmental authority that be substituted therefor),
so long as such party provides prior notice to the other party hereto to the
extent reasonably practicable and (ii) to comply with Section 11.12.

 

11.19                 Guaranty; Waivers.  (a)  Guaranty.  Each Subsidiary
Guarantor unconditionally and irrevocably guarantees to Agent and Lender the
full and prompt payment when due (whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise) and performance of
the Secured Obligations (the “Guaranteed Obligations”).  The Guaranteed
Obligations include interest that, but for a proceeding under any Insolvency
Proceeding, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against Parent or any other Subsidiary Guarantor for such
interest in any such proceeding.

 

(b)                                 Separate Obligation.  Each Subsidiary
Guarantor acknowledges and agrees that:  (i) the Guaranteed Obligations are
separate and distinct from any Indebtedness arising under or in connection with
any other document, including under any provision of this Agreement other than
this Section 11.19, executed at any time by such Subsidiary Guarantor in favor
of Agent; and (ii) such Subsidiary Guarantor shall pay and perform all of the
Guaranteed Obligations as required under this Section 11.19, and Agent may
enforce any and all of their respective rights and remedies hereunder, without
regard to any other document, including any provision of this Agreement other
than this Section 11.19, at any time executed by such Subsidiary Guarantor in
favor of Agent, irrespective of whether any such other document, or any
provision thereof or hereof, shall for any reason become unenforceable or any of
the Indebtedness thereunder shall have been discharged, whether by performance,
avoidance or otherwise.  Each Subsidiary Guarantor acknowledges that, in
providing benefits to Borrower, Lender and Agent are relying upon the
enforceability of this Section 11.19 and the Guaranteed Obligations as separate
and distinct Indebtedness of such Subsidiary Guarantor, and each Subsidiary
Guarantor agrees that Lender and Agent would be denied the full benefit of its
bargain if at any time this Section 11.19 or the Guaranteed Obligations were
treated any differently.  The fact that the guaranty is set forth in this
Agreement rather than in a separate guaranty document is for the convenience of
Borrower and Subsidiary Guarantors and shall in no way impair or adversely
affect the rights or benefits of Agent or Lender under this Section 11.19.  Each
Subsidiary Guarantor agrees to execute and deliver a separate document,
immediately upon request at any time of Agent or Lender, evidencing such
Subsidiary Guarantor’s obligations under this Section 11.19.  Upon the
occurrence of any Event of Default, a separate action or actions may be brought
against such Subsidiary Guarantor, whether or not Borrower, any other Subsidiary
Guarantor or any other Person is joined therein or a separate action or actions
are brought against Borrower, any such other Subsidiary Guarantor or any such
other Person.

 

(c)                                  Limitation of Guaranty.  To the extent that
any court of competent jurisdiction shall impose by final judgment under
applicable Laws (including sections 544 and 548 of the Bankruptcy Code) any
limitations on the amount of any Subsidiary Guarantor’s liability with respect
to the Guaranteed Obligations that Agent can enforce

 

41

--------------------------------------------------------------------------------


 

under this Section 11.19, Lender and Agent by their acceptance hereof accept
such limitation on the amount of such Subsidiary Guarantor’s liability hereunder
to the extent needed to make this Section 11.19 fully enforceable and
nonavoidable.

 

(d)                                 Liability of Subsidiary Guarantors.  The
liability of any Subsidiary Guarantor under this Section 11.19 shall be
irrevocable, absolute, independent and unconditional, and shall not be affected
by any circumstance that might constitute a discharge of a surety or guarantor
other than the indefeasible payment and performance in full of all Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Subsidiary Guarantor agrees as follows:

 

(i)                                     such Subsidiary Guarantor’s liability
hereunder shall be the immediate, direct, and primary obligation of such
Subsidiary Guarantor and shall not be contingent upon Agent’s exercise or
enforcement of any remedy it may have against Borrower or any other Person, or
against any collateral or other security for any Guaranteed Obligations;

 

(ii)                                  this Guaranty is a guaranty of payment
when due and not merely of collectibility;

 

(iii)                               Agent may enforce this Section 11.19 upon
the occurrence of an Event of Default notwithstanding the existence of any
dispute among Agent, on the one hand, and Borrower or any other Person, on the
other hand, with respect to the existence of such Event of Default;

 

(iv)                              such Subsidiary Guarantor’s payment of a
portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge such Subsidiary Guarantor’s liability for any portion
of the Guaranteed Obligations remaining unsatisfied; and

 

(v)                                 such Subsidiary Guarantor’s liability with
respect to the Guaranteed Obligations shall remain in full force and effect
without regard to, and shall not be impaired or affected by, nor shall such
Subsidiary Guarantor be exonerated or discharged by, any of the following
events:

 

(A)             any proceeding under any Insolvency Proceeding;

 

(B)             any limitation, discharge, or cessation of the liability of
Borrower or any other Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

 

(C)             any merger, acquisition, consolidation or change in structure of
Borrower or any Subsidiary Guarantor or any other guarantor or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of Borrower or any other Person;

 

42

--------------------------------------------------------------------------------


 

(D)             any assignment or other transfer, in whole or in part, of Agent
or Lender’s interests in and rights under this Agreement (including this Section
11.19) or the other Loan Documents;

 

(E)              any claim, defense, counterclaim or setoff, other than that of
prior performance, that Borrower, such Subsidiary Guarantor, any other Guarantor
or any other Person may have or assert, including any defense of incapacity or
lack of corporate or other authority to execute any of the Loan Documents;

 

(F)               Agent or Lender’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;

 

(G)             Agent or Lender’s exercise or non exercise of any power, right
or remedy with respect to any Guaranteed Obligations or any collateral;

 

(H)            Agent or Lender’s vote, claim, distribution, election,
acceptance, action or inaction in any proceeding under any Bankruptcy Law; or

 

(I)                 any other guaranty, whether by such Subsidiary Guarantor or
any other Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of Borrower to Agent or Lender.

 

(e)                                  Consents of Subsidiary Guarantors.  Each
Subsidiary Guarantor hereby unconditionally consents and agrees that, without
notice to or further assent from such Subsidiary Guarantor:

 

(i)                                     the principal amount of the Guaranteed
Obligations may be increased or decreased and additional indebtedness or
obligations of Borrower under the Loan Documents may be incurred and the time,
manner, place or terms of any payment under any Loan Document may be extended or
changed, by one or more amendments, modifications, renewals or extensions of any
Loan Document or otherwise;

 

(ii)                                  the time for Borrower’s (or any other
Person’s) performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as Lender (as applicable under the relevant Loan Documents) may deem proper;

 

(iii)                               Agent or Lender may request and accept other
guaranties and may take and hold security as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such other guaranties or security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof; and

 

43

--------------------------------------------------------------------------------


 

(iv)                              Agent or Lender may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
even if the exercise thereof affects or eliminates any right of subrogation or
any other right of such Subsidiary Guarantor against Borrower.

 

(f)                                   Subsidiary Guarantor’s Waivers.  Each
Subsidiary Guarantor waives and agrees not to assert:

 

(i)                                     any right to require Agent or Lender to
proceed against Borrower, any other Guarantor or any other Person, or to pursue
any other right, remedy, power or privilege of Agent or Lender whatsoever;

 

(ii)                                  the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Guaranteed
Obligations;

 

(iii)                               any defense arising by reason of any lack of
corporate or other authority or any other defense of Borrower, such Guarantor or
any other Person;

 

(iv)                              any defense based upon Agent or Lender’s
errors or omissions in the administration of the Guaranteed Obligations;

 

(v)                                 any rights to set offs and counterclaims;

 

(vi)                              without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable Laws limiting the liability of or
exonerating guarantors or sureties, or that may conflict with the terms of this
Section 11.19; and

 

(vii)                           any and all notice of the acceptance of this
guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by Agent or
Lender upon this Guaranty, or the exercise of any right, power or privilege
hereunder.  The Guaranteed Obligations shall conclusively be deemed to have been
created, contracted, incurred and permitted to exist in reliance upon this
Guaranty.  Each Subsidiary Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon Borrower, each Guarantor or any other Person with
respect to the Guaranteed Obligations.

 

(g)                                  Financial Condition of Borrower.  No
Subsidiary Guarantor shall have any right to require Lender to obtain or
disclose any information with respect to:  the financial condition or character
of Borrower or the ability of Borrower to pay and perform the Guaranteed
Obligations; the Guaranteed Obligations; any collateral or other security for
any or all of the Guaranteed Obligations; the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; any action or
inaction on the part of Lender or any other Person; or any other matter, fact or
occurrence whatsoever.  Each Subsidiary Guarantor hereby acknowledges that it
has undertaken its own

 

44

--------------------------------------------------------------------------------


 

independent investigation of the financial condition of Borrower and all other
matters pertaining to this Guaranty and further acknowledges that it is not
relying in any manner upon any representation or statement of Lender with
respect thereto.

 

(h)                                 Subrogation.  Until the Guaranteed
Obligations shall be satisfied in full, each Subsidiary Guarantor shall not
have, and shall not directly or indirectly exercise:  (i) any rights that it may
acquire by way of subrogation under this Section 11.19, by any payment hereunder
or otherwise; (ii) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Section 11.19; or (iii) any other
right that it might otherwise have or acquire (in any way whatsoever) that could
entitle it at any time to share or participate in any right, remedy or security
of Agent or Lender as against any Borrower or other Guarantors or any other
Person, whether in connection with this Section 11.19, any of the other Loan
Documents or otherwise.  If any amount shall be paid to any Subsidiary Guarantor
on account of the foregoing rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of Agent and Lender and shall forthwith be paid to Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

(i)                                     Subordination.  All payments on account
of all indebtedness, liabilities and other obligations of Borrower to any
Subsidiary Guarantor, whether now existing or hereafter arising, and whether due
or to become due, absolute or contingent, liquidated or unliquidated, determined
or undetermined (the “Subsidiary Guarantor Subordinated Indebtedness”) shall be
subject, subordinate and junior in right of payment and exercise of remedies, to
the extent and in the manner set forth herein, to the prior payment in full in
cash or cash equivalents of the Guaranteed Obligations.  As long as any of the
Guaranteed Obligations (other than unasserted contingent indemnification
obligations) shall remain outstanding and unpaid, each Subsidiary Guarantor
shall not accept or receive any payment or distribution by or on behalf of
Borrower or any other Subsidiary Guarantor, directly or indirectly, or assets of
Borrower or any other Subsidiary Guarantor, of any kind or character, whether in
cash, property or securities, including on account of the purchase, redemption
or other acquisition of Subsidiary Guarantor Subordinated Indebtedness, as a
result of any collection, sale or other disposition of collateral, or by setoff,
exchange or in any other manner, for or on account of the Subsidiary Guarantor
Subordinated Indebtedness (“Subsidiary Guarantor Subordinated Indebtedness
Payments”), except that, so long as an Event of Default does not then exist, any
Subsidiary Guarantor shall be entitled to accept and receive payments on its
Subsidiary Guarantor Subordinated Indebtedness, in accordance with past business
practices of such Subsidiary Guarantor and Borrower (or any other applicable
Subsidiary Guarantor) and not in contravention of any Law or the terms of the
Loan Documents.

 

If any Subsidiary Guarantor Subordinated Indebtedness Payments shall be received
in contravention of this Section 11.19, such Subsidiary Guarantor Subordinated
Indebtedness Payments shall be held in trust for the benefit of Lender and shall
be paid over or delivered to Agent for application to the payment in full in
cash or cash equivalents of all Guaranteed Obligations remaining unpaid to the
extent necessary to

 

45

--------------------------------------------------------------------------------


 

give effect to this Section 11.19 after giving effect to any concurrent payments
or distributions to Lender in respect of the Guaranteed Obligations.

 

(j)                                    Continuing Guaranty.  This Guaranty is a
continuing guaranty and agreement of subordination and shall continue in effect
and be binding upon each Subsidiary Guarantor until termination of the Aggregate
Commitments and payment and performance in full of the Guaranteed Obligations,
including Guaranteed Obligations which may exist continuously or which may arise
from time to time, and each Subsidiary Guarantor expressly acknowledges that
this guaranty shall remain in full force and effect until payment and
performance in full of the Guaranteed Obligations, notwithstanding that there
may be periods in which no Guaranteed Obligations exist.  This Guaranty shall
continue in effect and be binding upon each Subsidiary Guarantor until actual
receipt by Agent of written notice from such Subsidiary Guarantor of its
intention to discontinue this Guaranty as to future transactions (which notice
shall not be effective until noon on the day that is five Business Days
following such receipt); provided that no revocation or termination of this
guaranty shall affect in any way any rights of Agent hereunder with respect to
any Guaranteed Obligations arising or outstanding on the date of receipt of such
notice, including any subsequent continuation, extension, or renewal thereof, or
change in the terms or conditions thereof, or any Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of Lender in existence as of the date of such revocation
(collectively, “Existing Guaranteed Obligations”), and the sole effect of such
notice shall be to exclude from this Guaranty Guaranteed Obligations thereafter
arising which are unconnected to any Existing Guaranteed Obligations.

 

(k)                                 Reinstatement.  This Guaranty shall continue
to be effective or shall be reinstated and revived, as the case may be, if, for
any reason, any payment of the Guaranteed Obligations by or on behalf of
Borrower (or receipt of any proceeds of collateral) shall be rescinded,
invalidated, declared to be fraudulent or preferential, set aside, voided or
otherwise required to be repaid to Borrower, its estate, trustee, receiver or
any other Person (including under any Bankruptcy Law), or must otherwise be
restored by Agent or Lender, whether as a result of proceedings under any
bankruptcy law or otherwise.  All losses, damages, costs and expenses that Agent
and Lender may suffer or incur as a result of any voided or otherwise set aside
payments shall be specifically covered by the indemnity in favor of Agent and
Lender contained in Section 6.3.

 

(l)                                     Substantial Benefits.  The Advances
provided to or for the benefit of Borrower hereunder by Lender have been and are
to be contemporaneously used for the benefit of Borrower and each Subsidiary
Guarantor and their respective Subsidiaries.  It is the position, intent and
expectation of the parties that Borrower and each Subsidiary Guarantor have
derived and will derive significant and substantial benefits from the Advances
to be made available by Lender under the Loan Documents.  Each Subsidiary
Guarantor has received at least “reasonably equivalent value” (as such phrase is
used in Section 548 of the Bankruptcy Code and in comparable provisions of other
applicable Laws) and more than sufficient consideration to support its
obligations hereunder in respect of the Guaranteed Obligations.  Immediately
prior to and after and giving effect

 

46

--------------------------------------------------------------------------------


 

to the incurrence of each Subsidiary Guarantor’s obligations under this
Guaranty, such Subsidiary Guarantor will be solvent and will not be subject to
any Insolvency Proceedings nor meet the conditions to be subject to any
Insolvency Proceedings.

 

(m)                             KNOWING AND EXPLICIT WAIVERS.  EACH SUBSIDIARY
GUARANTOR ACKNOWLEDGES THAT IT EITHER HAS OBTAINED THE ADVICE OF LEGAL COUNSEL
OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS
AND PROVISIONS OF THIS SECTION 11.19.  EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES
AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET FORTH HEREIN IS MADE WITH
FULL KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, THAT ALL SUCH WAIVERS AND
CONSENTS HEREIN ARE EXPLICIT AND KNOWING AND THAT EACH SUBSIDIARY GUARANTOR
EXPECTS SUCH WAIVERS AND CONSENTS TO BE FULLY ENFORCEABLE.

 

If, while any Subsidiary Guarantor Subordinated Indebtedness is outstanding, any
proceeding under any Bankruptcy Law is commenced by or against Borrower or its
property, Agent, when so instructed by Lender, is hereby irrevocably authorized
and empowered (in the name of Borrower or in the name of any Subsidiary
Guarantor or otherwise), but shall have no obligation, to demand, sue for,
collect and receive every payment or distribution in respect of all Subsidiary
Guarantor Subordinated Indebtedness and give acquittances therefor and to file
claims and proofs of claim and take such other action (including voting the
Subsidiary Guarantor Subordinated Indebtedness) as it may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
Lender; and each Subsidiary Guarantor shall promptly take such action as Lender
may reasonably request:  (A) to collect the Subsidiary Guarantor Subordinated
Indebtedness for the account of the Borrower and any Subsidiary Guarantor and to
file appropriate claims or proofs of claim in respect of the Subsidiary
Guarantor Subordinated Indebtedness; (B) to execute and deliver to Agent such
powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the Subsidiary Guarantor
Subordinated Indebtedness; and (C) to collect and receive any and all Subsidiary
Guarantor Subordinated Indebtedness Payments.

 

(n)                                 Any payment on account of an amount that is
payable hereunder or under any other Loan Document must be made in United States
Dollars.

 

(o)                                 Parent and each Subsidiary Guarantor that is
organized outside of the United States shall, at the request of Agent, appoint
an agent reasonably acceptable to Agent, as its agent for the purpose of
accepting service of any process in the United States.  Each such Subsidiary
Guarantor agrees that such service upon receipt by Corporation Service Company
or other designated agent (i) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it.

 

47

--------------------------------------------------------------------------------


 

(p)                                 Each Subsidiary Guarantor agrees with Agent
and Lender that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
Agent or Lender immediately on demand against any cost, loss or liability it
incurs as a result of a Subsidiary Guarantor not paying any amount which would,
but for such unenforceability, invalidity or illegality, have been payable by it
under any Loan Document on the date when it would have been due.  The amount
payable by a Subsidiary Guarantor under this indemnity will not exceed the
amount it would have had to pay under this Clause if the amount claimed had been
recoverable on the basis of a guarantee.

 

11.20                 Gross-up.  For purposes of this Section 11.20, the term
“applicable law” includes FATCA.

 

(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant governmental authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall jointly and severally indemnify each recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such recipient or required to be withheld
or deducted from a payment to such recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Excluded Taxes attributable to
such Lender, in each case, that are

 

48

--------------------------------------------------------------------------------


 

payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a governmental
authority pursuant to this Section 11.20, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 11.20(g)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(A) any Lender that is a U.S. person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by

 

49

--------------------------------------------------------------------------------


 

the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1)  in the case of a foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)  executed copies of IRS Form W-8ECI;

 

(3) in the case of a foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or

 

(4) to the extent a foreign Lender is a partnership and one or more direct or
indirect partners of such foreign Lender are claiming the portfolio interest
exemption, such foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 on behalf of each such direct and
indirect partner;

 

(C)  any foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably

 

50

--------------------------------------------------------------------------------

 

requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes, or a credit against a Tax liability in lieu of a refund,
as to which it has been indemnified pursuant to this Section 11.20 (including by
the payment of additional amounts pursuant to this Section 11.20), it shall pay
to the indemnifying party an amount equal to such refund or the economic benefit
of a credit (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund or the economic
benefit of a credit), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund or the economic
benefit of a credit).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund or the economic benefit of a
credit to such governmental authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund or the economic benefit of a
credit had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)  Survival.  Each party’s obligations under this Section 11.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 11.21.  Obligations to make payments in U.S. Dollars.  Any payment on
account of an amount that is payable hereunder or under any Loan Document in
Dollars which is made to or for the account of Agent or Lender in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation

 

51

--------------------------------------------------------------------------------


 

of the Parent, Subsidiary Guarantor or any other Subsidiary, shall constitute a
discharge of the obligation of the Borrower under this Agreement and the other
Loan Documents only to the extent of the amount of Dollars which Lender or Agent
could purchase in the foreign exchange markets in London, England, with the
amount of such other currency in accordance with normal banking procedures at
the rate of exchange prevailing on the London Banking Day following receipt of
the payment first referred to above.  If the amount of Dollars that could be so
purchased is less than the amount of Dollars originally due to Agent or Lender,
Borrower agrees to the fullest extent permitted by law, to indemnify and save
harmless Lender and Agent from and against all loss or damage arising out of or
as a result of such deficiency.  This indemnity shall, to the fullest extent
permitted by law, constitute an obligation separate and independent from the
other obligations contained in this Agreement and the other Loan Documents,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such Lender and Agent from time to
time and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under the
Loan Documents or under any judgment or order.  As used herein the term “London
Banking Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.

 

(SIGNATURES TO FOLLOW)

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

 

PARENT:

 

 

 

EGALET CORPORATION

 

 

 

 

Signature:

/s/ Robert S. Radie

 

 

 

 

Print Name:

Robert S. Radie

 

 

 

 

Title:

President and CEO

 

 

 

Accepted in Palo Alto, California:

 

 

 

 

 

 

AGENT:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

 

Signature:

/s/ Ben Bang

 

 

 

 

Print Name:

Ben Bang

 

 

 

 

Title:

Associate General Counsel

 

 

 

 

 

 

 

LENDER:

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

 

Signature:

/s/ Ben Bang

 

 

 

 

Print Name:

Ben Bang

 

 

 

 

Title:

Associate General Counsel

 

SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------
